Citation Nr: 1632022	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to September 10, 2012, and in excess of 30 percent as of October 7, 2013, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2013, the RO granted higher disability rating of 30 percent, effective September 10, 2012.  The Appeals Management Center issued a rating decision in December 2014 implementing the Board's December 2014 grant of a 50 percent disability rating from September 10, 2012, to October 7, 2013.

The Board previously denied the appeal in a March 2012 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in February 2013 vacating the March 2012 decision and remanding the issue back to the Board for additional development.  The Board remanded the appeal in August 2013 and April 2014 before issuing a decision in December 2014, which denied a disability rating higher than 10 percent prior to September 10, 2012, granted a higher disability rating of 50 percent from September 10, 2012, to October 7, 2013, and denied a disability rating higher than 30 percent as of October 7, 2013.  The Veteran again appealed to the Court, which issued a memorandum decision in February 2016, vacating the Board's December 2014 regarding the period prior to September 10, 2012, and after October 7, 2013, and remanding back to the Board for additional development.

The Veteran testified before the undersigned during a June 2010 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2016 memorandum decision, the Court determined that the May 2014 VA examiner's opinion, relied upon by the Board in its December 2014 decision, is inadequate.  As the Board does not have the medical expertise to provide a medical diagnosis or nexus opinion in this case, a remand for a new opinion regarding the nature and etiology of the Veteran's bilateral foot symptoms is necessary.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the RO or AMC should obtain any outstanding treatment records regarding the Veteran's bilateral feet, including from VA, dated since January 2014. 

2. Second, schedule the Veteran for an examination by an appropriate examiner to determine the current severity of his bilateral flat feet and the nature and etiology of any other bilateral foot symptoms.  Provide the examiner with access to the Veteran's electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The examiner should review this Remand and the claims file and perform all indicated studies.  

If the Veteran has had bilateral foot symptoms or clinical manifestations between September 11, 2007, and September 10, 2012, or after October 7, 2013, that are not attributable to his service-connected bilateral pes planus, the examiner must provide an opinion that identifies the underlying diagnosis or diagnoses.  A clear medical explanation for each attribution or conclusion should be provided.  

For each foot-related diagnosis found by the examiner, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has foot-related disorder, including any metatarsalgia and hammer toes, that had its onset during, or is otherwise etiologically related to, his active service; and

b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has a foot-related disorder, including any metatarsalgia and hammer toes, that is proximately due to or chronically aggravated by a service-connected disability, including any pes planus present prior to September 10, 2012.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




